DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RICHARD L. BROWN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3581

                              [May 12, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case Nos. 312011CF000502A, 312011CF000908A, and
312012CF000138A.

  Richard L. Brown, Clermont, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.